Citation Nr: 0414533	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  98-12 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a right hand 
disability

3.  Entitlement to a rating higher than 30 percent for a 
psychiatric disorder.

4.  Entitlement to a rating higher than 10 percent for a 
right foot disability.

5.  Entitlement to a rating higher than 10 percent for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February 1990 
to June 1990, and she served on active duty from September 
1991 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
partly from a November 1996 RO decision which denied service 
connection for bilateral pes planus and a right hand 
disability, and granted service connection and a 10 percent 
rating for a right foot disability (status postoperative 
plantar fascia release with adhesiotomy of the right foot).  
In October 1997, the veteran testified at an RO hearing.  She 
also appeals an August 1998 RO decision which granted service 
connection and a 10 percent rating for a psychiatric disorder 
(somatoform pain disorder, anxiety disorder, and depressive 
disorder), and granted service connection and a 10 percent 
rating for a right shoulder disability (fascial scapular 
syndrome).  In October 2002, the RO granted a higher 30 
percent for the service-connected psychiatric disorder.  The 
veteran appeals for service connection for bilateral pes 
planus and a right hand disability, and for higher ratings 
for service-connected psychiatric, right foot, and right 
shoulder disorders.


FINDINGS OF FACT

1.  Pes planus preexisted military service and did not 
increase in severity on account of service.

2.  The veteran currently has a right hand disability which 
began during service.

3.  The veteran's service-connected psychiatric disorder is 
manifested by no more than a definite degree of social and 
industrial impariment, and by no more than some occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.

4.  The veteran's service-connected right foot disability is 
moderately severe in degree.

5.  The veteran's service-connected right shoulder disability 
is manifested by some limitation of motion, although the arm 
can be raised above the shoulder level.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003). 

2.  A right hand disability was incurred during active 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  The criteria for a rating higher than 30 percent for a 
psychiatric disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).    

4.  The criteria for a 20 percent rating for a right foot 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).

5.  The criteria for a rating higher than 10 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-
5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active duty for training in the Army from 
February 1990 to June 1990, and she served on active duty in 
the Army from September 1991 to September 1996.  Her service 
medical records note the presence of moderate pes planus at 
the time of her entrance examination in January 1990.  
Records from January 1996 note complaints of stress-induced 
anxiety attacks occurring approximately twice a week.  She 
reported symptoms including chest pain, shortness of breath, 
and body trembles.  An assessment of panic disorder was made.  
Treatment records throughout her military service show 
complaints of right shoulder pain and right foot pain, and in 
April 1996 she underwent a right foot plantar fascia release 
and adhesiotomy.  Periodic records also note complaints of 
right hand pain, weakness, numbness, and swelling.  Her 
August 1996 separation examination is negative for any 
indication of pes planus, but notes right plantar fasciitis 
and contains diagnoses of right foot pain, right shoulder 
pain, and right hand numbness.    

In October 1996, the veteran filed her application for 
service connection for the claims that are the subject of the 
instant appeal.

VA medical records dated in December 1996 note the veteran 
complaining of right shoulder pain.

In October 1997, the veteran testified at a hearing before 
the RO.  She said that following her April 1996 foot surgery, 
she experienced swelling, heel pain, increased pain with 
walking and standing, and pain along the bottom of her heel.  
She said she had to make adjustments in her footwear because 
of this.  She reported that she took pain pills.  She said 
that prior to her entry into service, she was not aware of 
having pes planus.  She testified that she first began 
experiencing symptoms of a nervous disability in service.  
She said she experienced shortness of breath and chest 
tightness, and associated this with her right shoulder and 
feet problems.  She reported that she had experienced panic 
attacks and felt her heart racing and pounding and became 
short of breath.  She said this had happened approximately 20 
to 25 times over the last year.  She reported that she had 
been on medication for this but had stopped because the 
medication made her drowsy.  Regarding her right shoulder, 
she said this was injured when some equipment fell on it 
during basic training.  She said she had pain in the scapula 
area and could not raise her shoulder above her head.  She 
reported that she was given injections for this during 
service.  She said she currently had muscle spasms in the 
shoulder and was unable to bear weight with it.  She reported 
that she was taking an anti-inflammatory for the shoulder and 
had to limit any activities that required use of it.  
Regarding her right hand numbness, she said that she first 
experienced this after her injury to her right shoulder 
during service.  She said her right hand would swell and she 
would feel a tingling sensation in it.  She reported that 
this had continued since her shoulder injury, and was worse 
now than when she was in service.  She said she had 
difficulty grasping things with her right hand, and said that 
it always felt numb.  She stated her belief that her right 
hand problems were related to her right shoulder injury 
during service.  She said that nerve conduction tests on her 
right hand had been negative and that doctors had been unable 
to find any cause for her right hand problems.   

VA medical records dated in November 1997 show the veteran 
complained that she had pain similar to that which she 
experienced prior to her right foot plantar fascia release in 
1996.  She also reported complaints of chronic right shoulder 
pain and occasional numbness in the fingers of her right 
hand.  She was indicated as being positive for right 
trapezius spasm along her cervical and shoulder areas, and 
being tender to palpation on the sole of her right foot.  She 
was assessed with chronic right shoulder pain, and moderate 
pes planus bilaterally with a history of surgical plantar 
fascia release.

In April 1998, the veteran was given a VA mental examination.  
She lived with her husband who was on active duty, and she 
had a child.  Her hobbies included music and piano playing.  
She stated that she had experienced anxiety and some 
depressive symptoms as a result of injuries to her right 
shoulder and right foot during service.  She said she was 
treated for anxiety in the military.  She reported depressive 
symptoms which included crying spells, lack of enjoyment in 
things, somatic complaints, lethargy, blaming herself for her 
problems, lack of concentration, and weight gain.  Anxiety 
symptoms included chronic foot and shoulder pain, cold and 
sweaty hands, tremulousness of the arms and legs, feeling 
unusually nervous, fear of crowded places, palpitations, 
anxiety attacks (possibly associated with treatment for 
asthma), weakness and fatigue, indigestion, weight gain, and 
obsessions.  On mental status examination, her speech was 
normal in rate, rhythm, and tone.  She was fully oriented.  
Her mood was anxious and her affect was tearful at times when 
describing emotional events.  Her thoughts were logical and 
goal-directed, with somatic preoccupation.  Her cognitive 
thinking did not appear to be impaired.  The examiner 
commented that her social, vocational, and recreational 
skills appeared to be mildly impaired.  Diagnoses were 
somatoform pain disorder, anxiety disorder not otherwise 
specified, and depressive disorder not otherwise specified.  
Her GAF score was indicated as being 65.

Reports of May 1998 VA X-rays show slight malalignment of the 
acromioclavicular joint of the right shoulder, which could be 
compatible with prior trauma; minimal degenerative changes of 
the first metacarpophalangeal joint of the right hand; and 
hallux valgus and a calcaneal spur of the right foot.  

In June 1998, the veteran was given a VA joints examination.  
She reported an injury to her right shoulder in service when 
some equipment that she was carrying fell on her shoulder.  
She said her shoulder became sore around the scapula area and 
she was still tender there.  She indicated that her right 
hand had been stiff since this incident, and she felt that 
this was related to the shoulder injury.  She said it was 
difficult to lie on her right shoulder.  She reported that 
she had been given injections in her right shoulder during 
service, but had not had any injections since then.  She said 
that a magnetic resonance imaging (MRI) test had shown some 
slight thinning of her rotator cuff.  It was noted that she 
was tender medial to the scapula, and also over the biceps 
tendon area.  Regular X-rays of her shoulder were indicated 
as being unremarkable.  She was currently taking Motrin about 
every two days.  She said that she was active and had been 
exercising with a recumbent bicycle.  On physical 
examination, there was tenderness at the right biceps area.  
She was slightly tender just medial to the right scapula.  
There was normal range of motion in her right shoulder, back, 
and neck.  Reflexes were normal and pulses were normal.  Her 
skin appeared normal.  X-rays showed some malalignment of the 
acromioclavicular (AC) joint, but it was questionable whether 
there was any particular problem in that area.  There was 
some slight dextroscoliosis shown on 
X-rays of the thoracic spine, but it was questionable whether 
this was clinically a problem.  There was no significant 
scoliosis shown on examination.  The examiner's impressions 
included old injury of the right shoulder with mild fascial 
scapular syndrome and possible tendinitis in the right 
shoulder as a result.  The examiner also gave an impression 
of right hand symptoms, stating he could not give a reason 
for the symptoms, yet also stating that X-rays showed mild 
degenerative change which could account for the stiffness.

The veteran was also given a VA foot examination in June 
1998.  It was noted that in service she had a plantar fascia 
release and adhesiotomy for persistent heel and plantar 
fasciitis pain.  She had received many injections in her heel 
prior to this surgery.  She was currently having trouble with 
her right shoulder and her feet.  She was taking Motrin about 
every two days.  It was noted that she had mild pes planus.  
She said that her right foot swelled when she was on it a 
lot, but she had no swelling in her left foot.  X-rays showed 
a 5mm spur on the right foot and a 2mm spur on the left foot.  
It was noted that foot X-rays from service were normal.  On 
physical examination, she appeared to have only mild pes 
planus with very little internal rotation.  The examiner's 
impressions were heel spurs and plantar fasciitis, 
postoperative plantar fascia release and adhesiotomy.  

VA medical records dated in April 2000 note complaints of 
chronic feet pain.  Pain was indicated in the heel area of 
the feet and was aggravated by prolonged standing and 
walking.  There was tenderness of the calcaneal area on 
palpation.  Mild bilateral hallux valgus and bilateral 
calcaneal spurs were noted.  X-rays dated in May 2000 showed 
stress/degenerative changes of the left patella, and were 
normal regarding the wrists and shoulders.  Records dated in 
July 2000 note complaints of right leg swelling.  

VA records from the early 2000s show educational benefits 
were being paid to the veteran to attend school.

In January 2002, the veteran was given another VA mental 
examination.  She reported that she had been prescribed Paxil 
in 2000, but it did not work and she had not been on any 
medication for the previous 18 months.  She said that on a 
scale of 1 to 10 (with 10 being extremely severe) that her 
psychiatric symptoms in the past year had been a one or a 
two.  She reported no remission of her psychiatric symptoms 
in the previous year.  She said that she had not missed a 
significant amount of time from work in the past year, and 
had no significant social impairment in the past year.  
Subjectively, she reported problems with anxiety.  She said 
she sometimes felt like her heart was racing and at times she 
experienced chest pain.  She reported trouble concentrating 
and said she lost track of things as she went from task to 
task.  She indicated that she had difficulty putting her 
problems aside, and presently had stress involving her 
parents.  On mental status examination, her thought processes 
were goal-directed and her thought content was logical.  
There was no evidence of any perceptual disturbance.  She 
denied suicidal or homicidal ideations or intent.  She was 
alert and oriented, with a mildly anxious mood and affect 
appropriate to mood.  She appeared to have some difficulty 
with recent memory.  She reported that she had some sleep 
difficulty and typically felt tired during the day.  She 
reported no significant disturbance to her appetite.  The 
examiner's diagnosis was anxiety disorder not otherwise 
specified.  It was noted that she exhibited a mixed anxiety 
depressive disorder with clinically significant symptoms of 
anxiety and depression but the criteria for either a specific 
mood disorder or specific anxiety disorder were not met.  She 
was given a GAF score of 65.

The veteran was also given a VA joints examination in January 
2002.  She gave a history of problems with her feet and right 
shoulder in service.  She reported that she experienced more 
pain in her right foot than her left, and described this pain 
as heel pain shooting upwards.  She also reported swelling in 
the solar aspect of the right foot.  The veteran was right-
handed.  She claimed right shoulder pain at a level of 6 to 8 
on a scale of 1 to 10.  She said that she had been taking 
Motrin but was switched to Vioxx for pain relief.  She 
reported no flare-ups of joint disease, and did not use any 
assistive device to walk.  She said that she received 
cortisone injections into her right shoulder during service, 
but her only surgery had been a right foot adhesiotomy.  She 
reported no episodes of dislocation or recurrent subluxation, 
and had no constitutional symptoms of inflammatory arthritis.  
It was indicated that she had difficulty with walking and 
performing any weight-bearing activities because of bilateral 
foot pain and aggravation of her right shoulder with any 
overhead activities.  It was noted that she was right-handed.  
On physical examination, right foot dorsiflexion was 10 
degrees, and plantar flexion was 20 degrees.  Left foot 
dorsiflexion was 15 degrees, and plantar flexion was 30 
degrees.  Right shoulder flexion was 140 degrees, and 
abduction was 120 degrees, after which range of motion is 
painful.  External and internal rotation was painful at 50 
degrees.  It was indicated that range of motion and joint 
function were not limited by pain, fatigue, weakness, or lack 
of endurance following use or during flare-ups.  There was 
objective evidence of right shoulder pain, and ther was 
guarding of movement with extreme ranges of motion in the 
right shoulder.  On the right foot, the plantar aspect in the 
heel area and the medial border were painful with soft tissue 
swelling.  The left foot was mainly painful in the plantar 
aspect of the heel.  Weight bearing was noted as being 
antalgic.  There was no ankylosis.  The examiner's diagnoses 
were residuals of right foot adhesiotomy, bilateral plantar 
fasciitis, and right shoulder impingement syndrome.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate her claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or from injury incurred 
in or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the years after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

1.  Bilateral pes planus

The veteran's service medical records indicate that moderate 
pes planus was noted on the 1990 examination for entrance 
into active duty for training.  Service connection would only 
be possible if pre-service pes planus was aggravated by later 
active duty for training in 1990 or by active duty from 1991 
to 1996.  While service medical records show treatment for 
right foot pain and a plantar fascia release with adhesiotomy 
(residuals of which are service-connected), there is no 
indication that the veteran was seen during service for pes 
planus.  Pes planus is not mentioned on the 1996 separation 
examination.  Post-service medical records do not describe 
significant pes planus.  For example, mild pes planus was 
reported to be mild at the 1998 VA examination.

Comparing the level of pes planus before, during, and after 
service, it is evident that the pre-service condition did not 
permanently worsen during service.  Thus there was no service 
aggravation of pre-service pes planus.  The veteran's pes 
planus was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for bilateral pes planus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Right hand disability

The veteran's service medical records show treatment for 
right hand complaints on several occasions.  Symptoms 
included pain, weakness, numbness, and swelling.  Right hand 
numbness was noted on the 1996 separation examination.  

At her 1997 hearing before the RO, the veteran testified that 
she had experienced constant numbness in her right hand since 
service.  She stated that she also experienced stiffness, 
swelling, and tingling in the hand, and had experienced these 
conditions since a right shoulder injury during service.  At 
a 1998 VA examination, the examiner indicated an impression 
of right hand symptoms, and although the examiner was 
equivocal as to diagnosis, he suggested that symptoms could 
be due to degenerative changes shown by X-rays.  

The Board finds that there is a currently diagnosed right 
hand disorder, which may reasonably be traced to service by 
evidence of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  The current right hand disorder was incurred in 
service, warranting service connection.  The benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)) has been applied in 
granting this benefit.

B.  Higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

As this is an initial rating case, on the granting of service 
connection, different percentage ratings for the disability 
may be assigned for different periods of time since the 
effective date of service connection, based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet. App. 119 (1999).

1.  Psychiatric disorder

During the rating period in issue, the criteria for 
evaluating mental disorders were revised.  Either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

Under rating criteria in effect prior to November 7, 1996, a 
psychoneurosis is rated 30 percent where it results in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and where 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Under rating criteria which became effective on November 7, 
1996, psychiatric disorders are rated 30 percent when they 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

The evidence shows that in recent years the veteran has been 
spending her time raising a family, attending school, and 
working.  The 1998 and 2002 VA examinations, and treatment 
records since service, show no more than moderate psychiatric 
impairment.  At both the 1998 and 2002 VA examinations, she 
was given a GAF score of 65.  Under DSM-IV, a GAF score of 65 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  This does 
not suggest a psychiatric condition worse than 30 percent.

After review of all the evidence, the Board finds that the 
veteran's psychiatric disorder does not produce more than 
definite social and industrial impairment (old 30 percent 
criteria).  Moreover, the psychiatric disorder does not cause 
more than some occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
various symptoms (new 30 percent criteria).  Few of the 
typical symptoms listed in the criteria for a 50 percent 
rating under either the old or new rating criteria are shown, 
nor has it been demonstrated that the veteran's psychiatric 
disability results in the level of occupational and social 
impairment contemplated by the next higher rating of 50 
percent.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for a 
psychiatric disorder.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


2.  Right foot disability

The veteran's right foot disability is currently rated 10 
percent.

Foot injuries are rated 10 percent when moderate, 20 percent 
when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The evidence shows that the veteran complained of right foot 
pain on several occasions during service, and underwent a 
plantar fascia release with adhesiotomy in service.  Recent 
treatment records and examinations show that she experiences 
considerable pain and swelling in the right foot, and has 
increased difficulty upon prolonged standing and walking.  
Tenderness over the calcaneal area has been indicated, and X-
rays have shown a small spur on the right foot.  She has 
indicated that she has had to modify her footwear because of 
her right foot disability, and has been taking medication for 
pain relief.  At her most recent VA examination, weight 
bearing was antalgic.

Given the evidence, the Board finds that the veteran's 
service-connected right foot disability more nearly 
approximates moderately severe (20 percent) impairment, 
rather than moderate (10 percent) impairment, and thus a 
higher rating of 20 percent under Diagnostic Code 5284 is 
warranted.  38 C.F.R. § 4.7.  In classifying the condition as 
moderately severe, the Board has taken into account 
additional functional impairment due to pain on use of the 
right foot.  38 C.F.R. §§ 4.40, 4.45.  Additionally, the 
evidence shows that since the effective date of service 
connection in September 1996 there have been no identifiable 
periods of time during which the disability has varied to 
such an extent that "staged ratings" for the condition would 
be warranted (i.e., different percentage ratings for 
different periods of time based on the facts found).  
Fenderson, supra.  Thus a 20 percent rating for the service-
connected right foot disability is warranted since the date 
service connection became effective.  In reaching this 
decision, the Board has considered and applied the benefit-
of-the-doubt rule.  38 U.S.C.A. § 5107(b). 



3.  Right shoulder disability

The veteran's right shoulder disability (which involves her 
major upper extremity) is currently rated 10 percent.

For the major upper extremity, limitation of motion of the 
arm to the shoulder level is rated 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Malunion of the humerus of 
the major upper extremity, with moderate deformity, is rated 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  As to 
the major upper extremity, impairment of the clavicle or 
scapula is rated 10 percent when there is malunion or when 
there is nonunion without loose movement, and it is rated 20 
percent when there is nonunion with loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

VA examinations in 1998 and 2000, as well as recent treatment 
records, show at most some malalignment at the 
acromioclavicular joint, but there is no nonunion.  Even 
considering the effects of pain, the right arm can be raised 
above the shoulder level.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1996).  The medical evidence 
does not show findings which would warrant more than a 10 
percent rating for the right shoulder disorder under any 
diagnostic code.

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in September 1996.  Fenderson, 
supra.  However, the evidence shows that since the effective 
date of service connection there have been no identifiable 
periods of time during which the right shoulder disability 
has warranted a rating greater than 10 percent.

The preponderance of the evidence is against the claim for a 
higher rating for a right shoulder disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for bilateral pes planus is denied.

Service connection for a right hand disability is granted.

A rating higher than 30 percent rating for a psychiatric 
disorder is denied.

A higher 20 percent rating for a right foot disability is 
granted.

A rating higher than 10 percent rating for a right shoulder 
disability is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



